Citation Nr: 0633839	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder, 
variously diagnosed as schizoaffective disorder and bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The appellant served in the Air Force Reserve from February 
1985 to February 1993.  She had several periods of active 
duty for training (ACDUTRA), to include one period from April 
1985 to July 1985.  The remainder of these periods lasted 
approximately one week each, with the last period running 
from January 17 to January 21, 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
appellant's previously denied claim.  The Board reopened the 
claim in June 2005 and remanded it for further development.

The Board observes that in December 2005, the appellant 
indicated in correspondence with VA that she was unable to 
work due to her psychiatric disability.  An April 2006 
opinion by a VA physician states that the appellant's mental 
health status greatly impacts her ability to maintain any 
meaningful employment.  As will be explained below, the Board 
finds that service connection is warranted for this 
disability.  Therefore, the issue of a total disability 
rating based on individual unemployability is referred to the 
RO for consideration.


FINDING OF FACT

The appellant's schizoaffective disorder is medically related 
to her period of active duty for training.


CONCLUSION OF LAW

Schizoaffective disorder was incurred in the appellant's 
active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the appellant under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for schizoaffective 
disorder is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  

The appellant seeks service connection for a psychiatric 
disorder, which she contends initially manifested in her Air 
Force Reserve service.  In order to establish service 
connection, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Specifically with respect to Reserve members, diseases 
incurred or aggravated while performing active duty for 
training (ACDUTRA) are eligible for service connection.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
However, if performing inactive duty for training, only 
injuries sustained during that time are eligible for service 
connection.  Id.

The appellant has a confirmed period of ACDUTRA from January 
17 to January 21, 1990.  She contends that during this time, 
she had a psychotic break, in which she had auditory 
hallucinations which caused her to believe that she was 
possessed by demons.  She further contends that while she 
told her commanding officer, he suggested she not report such 
symptoms, as it may result in her release from the Air Force.  
Because she did not want to leave service, the appellant did 
not seek treatment at that time.  Hence, service medical 
records are negative for this incident.

The evidence confirms, however, that the appellant's mental 
health sharply declined following her January 1990 period of 
training.  In February 1990, three weeks after finishing her 
ACDUTRA, she was admitted to a private hospital for the same 
psychiatric complaints described above.  She reported that 
for a few weeks, she had been hearing the voices of God and 
Satan, with each voice telling her what to do.  She also 
believed she was possessed by demons.  The diagnosis noted 
was bipolar disorder with psychotic features.  Medical 
records from this admission confirm that she was prescribed 
an antidepressant, as well as antipsychotic medication.  

Although a documented incident of psychoses within the five 
day period of ACDUTRA is not noted in the service medical 
records, all other evidence of record confirms that her 
severe psychosis began during that time.  Thus, the question 
remains whether her current schizoaffective disorder is 
related to her service.

In March 1990, her treating psychiatrist wrote a letter to 
the Air Force Reserve component where she was stationed 
suggesting the approval of a one year sabbatical from Reserve 
duty, due to her mental state.  Treatment records from this 
doctor are of record, and date from February 1990 to June 
2001.  In February 2002 and December 2005, he opined that the 
appellant's psychiatric illness had been exacerbated by her 
military duty, as evidenced by the documented psychotic 
breaks directly after the January 1990 ACDUTRA.  

In April 2006, a VA psychiatrist reviewed the appellant's 
claims file, to include her extensive private treatment 
records and the opinions offered by her private psychiatrist.  
After detailing the appellant's psychiatric history from 
January 1990 to the present, the examiner opined that the 
stress of her 1990 training exacerbated her symptoms, causing 
the acute psychotic episode which is documented in the 
record.  She further related the appellant's current 
schizoaffective disorder to the psychotic breaks immediately 
following the 1990 training, indicating that there had been 
only periods of improvement.  

The Board finds these opinions to be competent, as they were 
both offered by medical professionals trained in the field of 
psychiatry.  The opinions are also credible.  The private 
psychiatrist examined the appellant and had a ten year 
history of treating her mental illness.  He also based his 
opinion on a confirmed history of her January 1990 period of 
ACDUTRA and its surrounding circumstances.  The VA 
psychiatrist performed a full file review, and her opinion 
referenced each pertinent fact referable to the question 
posed.  She offered a reasonable rationale for the positive 
opinion.  Absent evidence to the contrary, the Board is not 
in a position to question these credible and competent 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Service connection is warranted for the appellant's current 
diagnosis of schizoaffective disorder. 


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


